Citation Nr: 1120028	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-11 440	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 22, 2009.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, since October 22, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active military service with the United States Army from June 1979 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 50 percent evaluation.

In November 2009, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration of entitlement to a finding of total disability based on individual unemployability (TDIU).

In a March 2011 rating decision, the AMC granted entitlement to an increased 70 percent evaluation for PTSD, and granted entitlement to TDIU, both effective October 22, 2009.  The case was then returned to the Board for further appellate consideration.  The issues have been recharacterized to better reflect the current status of the service connected condition.

The Veteran testified via videoconference at an October 2009 personal hearing before a Veterans Law Judge who has now retired.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducted the hearing must participate in the decision on the appeal. 38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  As that is not possible in this case, the Veteran was offered an opportunity for a new hearing in May 2011 correspondence.  There has been no response to such.



FINDING OF FACT

On March 30, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

During the processing of the Board's November 2009 remand directives, the AMC granted entitlement to an increased schedular evaluation for PTSD, and awarded the Veteran TDIU, both effective from October 22, 2009.  Although these grants of greater benefits do not represent the maximum possible award over the entirety of the appellate period, the Veteran indicated in March 2011 correspondence that he considered this to be a full grant of the benefits sought on appeal.  He stated that he was "very satisfied."  The Veteran's statement is considered a complete withdrawal of the appeal, as there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


